DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10, 11, 13-15, 17, 23, and 24 are amended. Claim 8 is cancelled.
Claims 1-7 and 9-24 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the specification, drawing, and claim objections have been fully considered and are persuasive. The specification, drawing, and claim objections have been withdrawn. 
Applicant’s arguments and amendments with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 3, 5, 7, and 24 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 22 June 2022, with respect to the rejection(s) of claim(s) 1-24 under USC 103 over Brown or Sigl have been fully considered and are persuasive. Brown does not teach the claimed range of Cn olefins in the newly added limitation, and Sigl does not teach the amount of C3n olefins present in the recycle. Therefore, the separate rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the prior art in view of the amendments. The combination of Sigl and Brown continues to render obvious the claim limitations, as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl et al. (US 2009/0312583, cited on IDS 4/12/2021) in view of Brown et al. (US 2007/0191661).
With regard to claims 1 and 22, Sigl teaches a method for codimerizing olefins (paragraph [0023]) comprising:
a) reacting a Cn olefin with a C2n olefin to produce a product comprising C3n olefins, where n is 2-6 (paragraph [0029]). This is within the range of n is 2-15 of instant claim 1. Sigl further teaches that the feed comprises a molar ratio of 0.25:1 to 4:1 of C2n olefins to Cn olefins (paragraph [0058]). When n is 4, this is a wt% range of 11.1 to 66.7 wt% Cn olefins and 33.3 to 88.9 wt% C2n olefins, which overlap the ranges of 45 to 75 wt% Cn and 15 to 50 wt% C2n of instant claim 1.  While Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
b) recovering the product comprising the C3n olefins [0095]).
Sigl further teaches that the co-dimers (3n olefins) have a branching index of 1 to 30 (paragraph [0109]), which overlaps the ranges of less than 2.1 and 1 to 1.5 of instant claims 1 and 22. While Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Sigl further teaches separating the reaction product into a first substream and a second substream, where the first and second streams are divided from the product without further changes (paragraph [0098]). The reaction product comprises at least 12 wt% C3n olefins (paragraph [0096]). Sigl also teaches recirculating (recycling) the second substream chemically unchanged (paragraph [0010]). Thus, Sigl teaches recycling C3n olefins to the oligomerization reaction.
Sigl does not specifically teach the amount of C3n olefins which are present in the feed when the recycle stream is added to the feed. 
Brown teaches a method for conversion of olefins to heavier olefins (paragraph [0002]) comprising:
a) oligomerization of Cn and C2n olefins in the presence of a catalyst, where n is 3 and/or 4, to produce C3n trimers (paragraphs [0021]-[0022]).
b) recovering the product comprising C3n trimers (paragraph [0046]).
Brown further teaches recycling the product including trimers (paragraph [0029]) and that the feed comprises 40 to 80 wt% dimer and trimer, where the trimer can be 0-90 wt% of the dimer and trimer mixture (paragraph [0024]). This is equivalent to 0 to 72 wt% C3n olefins, which overlaps the range of 1 to 25 wt% C3n olefins of instant claim 1. While Brown does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Brown also teaches that recycling these oligomers helps for controlling the feedstock composition (paragraph [0028]), and also that controlling the feedstock helps to optimize selectivity of an oligomerization process (paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the amounts of Brown for the recycle of Sigl, because each of Sigl and Brown teaches a method of oligomerization of Cn- and C2n olefins in the presence of a recycle comprising trimers (C3n olefins), Sigl is silent with regard to the amount of recycle, and Brown teaches that controlling the amount of oligomers in the feed allows for control of the selectivity of the process (paragraph [0020]).
	With regard to claims 2-7, Sigl teaches where n is 2-6. Thus, Sigl teaches where n is 3, n is 4, and n is 5 of instant claims 2-7. Sigl teaches that the feed comprises 11 to 66.7 wt% Cn olefins and Brown teaches that the feed comprises 40 to 80 wt% dimer and trimer, where the trimer can be 0-90 wt% of the dimer and trimer mixture (paragraph [0024])., where the trimers may be 0 wt% to 70 wt% of the dimer and trimer mixture (paragraph [0024]). When n is 3, this is C3, C6, and C9 components, when n is 4, this is C4, C8, and C12 components, and when n is 5, this is C5, C10, and C15 components. Thus, Sigl in view of Brown teaches that Cn and C2n components or Cn, C2n, and C3n components comprise 51 to 100 wt% of the reactive components in the feed, which is within the range of at least 50 wt% as claimed of each of instant claims 2-7.
With regard to claim 9, Sigl in view of Brown teaches the process above, where a portion of the product is recycled. Sigl teaches that the product comprises a very high ratio C3n olefins to C4n olefins (paragraph [0096]). Thus, one of ordinary skill in the art would reasonably conclude that the product has a small amount of other olefins. Also, Brown teaches that the feed can comprise propylene, hexenes, nonenes, and 10 wt% or less of other olefins (Table 2, paragraph [0050]). This is equivalent to a feed consisting essentially of Cn C2n and C3n olefins/paraffins as claimed.
Therefore, one of ordinary skill in the art would reasonably find it obvious that the process of Sigl in view of Brown has a feed which consists essentially of Cn C2n and C3n olefins/paraffins as claimed, because Sigl and Brown each teach recycling product to the reaction, Brown teaches that controlling the feed composition is effective to help optimize the selectivity of the process, and Brown further teaches that a feed comprising less than 10 wt% other olefins is suitable for making the desired C3n oligomer (paragraph [0050], Table 2).
	With regard to claim 10, Sigl teaches that the feed comprises a molar ratio of 0.25:1 to 4:1 of C2n olefins to Cn olefins (paragraph [0058]). When n is 4, this is a wt% range of 11.1 to 66.7 wt% Cn olefins and 33.3 to 88.9 wt% C2n olefins, which overlap the ranges of 35 to 85 wt% Cn and 20 to 40 wt% C2n of instant claim 10.  While Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 11, Sigl teaches that the feed comprises 11.1 to 66.7 wt% Cn olefins. Brown teaches that the feed comprises 40 to 80 wt% dimer and trimer, where the trimer can be 0-90 wt% of the dimer and trimer mixture (paragraph [0024]). This is equivalent to 11-66.7 wt% Cn, 4 to 80 wt% C2n olefins, and 0 to 72 wt% C3n olefins, which overlaps the ranges of 45 to 75 wt% Cn olefins, 20 to 40 wt% C2n olefins, and 5 to 15 wt% C3n olefins of instant claim 11. While Sigl and Brown do not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 12, Sigl teaches that the effluent comprises a substantial portion of the C3n olefins, which is at least 12 wt% based on the total effluent including unreacted feed (paragraph [0027]). This overlaps the range of 50 to 90 wt% C3n oligomers of instant claim 12. Sigl further teaches that the effluent comprises unreacted feed (which would include C2n oligomers), homodimers and other oligomerization products (paragraph [0027]). Thus, up to 88 wt% of the product includes C2n, C4n, and C5n oligomers. Sigl does not explicitly teach how much of each individual product is present, however, the combined range of up to 88 wt% additional products overlaps each range of 0 to 50 wt% C2n, 0 to 25 wt% C4n and 0 to 5 wt% C5n. Thus, -while Sigl does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 13, Sigl does not specifically teach that there can be two different olefins (Cn and Cm) in the feed. Brown teaches that the feed can comprise both propylene (Cn) and butene (Cm) (paragraph [0027]). In this case, the mixture comprises 11 to 66.7 wt% Cn + Cm- and 40-80 wt% C2n + C2m + additional olefins (Sigl paragraph [0058], Brown paragraph [0027]). While Brown does not specify how much of the second mixture is specifically C2n and C2m olefins, because Brown requires that at least the dimer be present (paragraph [0022]) one of ordinary skill in the art would understand that the range of possibilities is >1 to 80 wt%. These overlap the ranges of 35 to 85 wt% Cn + Cm olefins and 15 to 50 wt% C2n + C2m olefins of instant claim 13. While Sigl and Brown do not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the feed of Brown in the process of Sigl, because as above, Brown teaches that controlling the feed composition allows for optimizing the selectivity of the reaction, and Brown teaches that one option for the feed is that the feed comprises both propylene (Cn) and butene (Cm) (paragraph [0027]).
	With regard to claim 14, Sigl in view of Brown teaches the feed above of instant claim 13. Sigl in view of Brown does not specifically recite the product of the reaction contains the claimed amount of oligomers. However, Sigl in view of Brown teaches a similar oligomerization process in the presence of similar olefins (Sigl paragraph ]0058], Brown paragraphs [0021]-[0022], instant claim 1), similar temperature and WHSV (Sigl paragraph [0061], Brown paragraph [0040], instant claim 21), and similar zeolite catalyst (Sigl paragraph [0077], Brown paragraph [0025], instant specification paragraph [0067]) which produces a product comprising at least C-3n olefins (Sigl paragraph [0095], Brown paragraph [0021], instant claim 1). Therefore, one of ordinary skill in the art would reasonably conclude that it would be obvious that the process of Sigl in view of Brown will produce the product having similar amounts of oligomers, including 0 to 50 wt% C2n and C2m, 50 to 90 wt% C3n and C3m, 0 to 20 wt% C4n and C4m, and 0 to 5 wt% C5n and C5m, as claimed in instant claim 14, absent any evidence to the contrary.
With regard to claim 15, Sigl does not specifically teach that there can be two different olefins (Cn and Cm) in the feed. Brown teaches that the feed can comprise both propylene (Cn) and butene (Cm) (paragraph [0027]). In this case, the mixture comprises 11 to 66.7 wt% Cn + Cm- and 40-80 wt% C2n + C2m + C3n + C3m + additional olefins (paragraph [0027]). While Brown does not specify how much of the second mixture is specifically C2n and C2m olefins or C3n and C3m olefins, because Brown generally teaches that the sum of the dimer and trimer in the mixture is 40-80 wt% where 0 to 90 wt% of that is the trimer, one of ordinary skill in the art would reasonably conclude that the feed comprises 4 to 80 wt% C2n + C2m olefins and 0 to 72 wt% C3n + C3m olefins. These overlap the ranges of 35 to 85 wt% Cn + Cm olefins, 15 to 50 wt% C2n + C2m olefins, and 1 to 25 wt% C3n + C3m olefins of instant claim 15. While Sigl and Brown do not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the feed of Brown in the process of Sigl, because as above, Brown teaches that controlling the feed composition allows for optimizing the selectivity of the reaction, and Brown teaches that one option for the feed is that the feed comprises both propylene (Cn) and butene (Cm) (paragraph [0027]).
	With regard to claim 18, Sigl teaches that the catalyst is impregnated with a metal which can be La, Ce, Y, Mn, Mo, or Cr (paragraph [0081]).
With regard to claim 19, Sigl teaches that the catalyst is treated with steam before being used (paragraph [0092]).
	With regard to claim 20, Sigl teaches that the catalyst can be an extrudate comprising a binder (paragraph [0088]), and that the active silicate component comprises 20 to 95 wt% of the catalyst (paragraph [0093]), which is within the range of 10 to 99 wt% of instant claim 20. When the active catalyst part is 20 to 95 wt%, the binder is 5 to 80 wt%, which is within the range of 1 to 90 wt% of instant claim 20. 
With regard to claim 21, Sigl teaches the method above, where the oligomerization has a temperature of 20 to 280°C (paragraph [0061]). This overlaps the range of 150-350°C of instant claim 21. While Sigl does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Sigl is silent with regard to the WHSV. However, Brown teaches that the temperature is 80 to 350°C, and the WHSV is 0.1 to 20 h-1 (paragraph [0040]). This is within the range of 0.1 to 30 hr-1 of instant claim 21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a WHSV of 0.1 to 20 hr-1 in the process of Sigl as taught by Brown, because each of Sigl and Brown teach oligomerization of Cn and C2n olefins at overlapping temperatures in the presence of a zeolite catalyst, and Brown teaches that 0.1 to 20 h-1 is a suitable range of WHSV for such an oligomerization reaction (paragraph [0040]).
	With regard to claims 23 and 24, Sigl teaches that a portion of the product is converted to alcohols (paragraph [0114]), which are converted to surfactants (paragraph [0180]). This is equivalent to the steps of converting a portion of the oligomer product to alcohols and converting the alcohols to surfactants of instant claims 23 and 24. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl et al. (US 2009/0312583, cited on IDS 4/12/2021) in view of Brown et al. (US 2007/0191661) as applied to claim 1 above as evidenced by IZA (Framework Type MTT), and further in view of Plank et al. (US 4,076,842, cited on IDS 4/12/21).
With regard to claim 16, Sigl teaches that the catalyst comprises a zeolite having a mean pore diameter of at least 6 Å (paragraphs [0076]-[0077]). IZA teaches that MTT, which includes ZSM-23, has a pore diameter of 6.19Å (page 1).
Sigl does not explicitly teach that the catalyst can be a ZSM-23 zeolite having a Si/Al2 molar ratio of 20 to 60.
Plank teaches forming a ZSM-23 catalyst (column 1, lines 60-64) having a SiO2/Al2O3 molar ratio of 50 to 220 (column 2, lines 24-25). This overlaps the range of 20 to 60 of instant claim 16. While Plank does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Plank further teaches that the catalyst is useful for polymerization (oligomerization) of olefins (column 6, lines 9-10, column 17, lines 4-5). It is known that ZSM-23 has a pore size of greater than 6Å. Plank is silent regarding treating the catalyst with an amine. Further, the instant specification recites that Plank teaches the process for forming the claimed ZSM-23 catalyst having no amine treatment (paragraph [0070]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Plank has no amine treatment, as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-23 catalyst of Plank in the process of Sigl, because Sigl teaches generally that zeolites having a mean pore diameter of at least 6 Å are used in the oligomerization process, but is not restricted to any particular zeolite, and Plank teaches that ZSM-23 with a molar ratio which overlaps the claimed range is suitable for olefin oligomerization.
	With regard to claim 17, Sigl teaches that the catalyst comprises a zeolite having a mean pore diameter of at least 6 Å (paragraphs [0076]-[0077]). IZA teaches that MTT, which includes ZSM-23, has a pore diameter of 6.19Å (page 1).
Sigl does not explicitly teach that the catalyst can be ZSM-23 zeolite having a Si/Al2 molar ratio of 20 to 60 and further comprising titanium.
Plank teaches forming a ZSM-23 catalyst (column 1, lines 60-64) having a SiO2/Al2O3 molar ratio of 40 to 250 (column 2, lines 13-14). This overlaps the range of 20 to 60 of instant claim 17. Plank also teaches that the catalyst comprises 0.08 to 0.4 of a cation M (column 2, lines 13-14) where the cation M can be replaced by Ti (column 4, lines 52-29). This overlaps the range of Ti/Al molar ratio of 0.1 to 3 of instant claim 17. While Plank does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Plank further teaches that the catalyst is useful for polymerization (oligomerization) of olefins (column 6, lines 9-10, column 17, lines 4-5). Plank is silent regarding treating the catalyst with an amine. Further, the instant specification recites that Plank teaches the process for forming the claimed ZSM-23 catalyst having no amine treatment (instant specification paragraph [0070]). Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Plank has no amine treatment, as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ZSM-23 catalyst of Plank in the process of Sigl, because Sigl teaches generally that zeolites having a mean pore diameter of at least 6 Å are used in the oligomerization process, but is not restricted to any particular zeolite, and Plank teaches that ZSM-23 with a Si/Al2 molar ratio and Ti/Al molar ratio which overlap the claimed ranges is suitable for olefin oligomerization. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772